Name: Commission Regulation (EC) No 1522/2001 of 25 July 2001 determining the extent to which the applications for import licences submitted in July 2001 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 1374/98 can be accepted
 Type: Regulation
 Subject Matter: trade;  cooperation policy;  tariff policy;  processed agricultural produce;  trade policy
 Date Published: nan

 Avis juridique important|32001R1522Commission Regulation (EC) No 1522/2001 of 25 July 2001 determining the extent to which the applications for import licences submitted in July 2001 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 1374/98 can be accepted Official Journal L 201 , 26/07/2001 P. 0021 - 0022Commission Regulation (EC) No 1522/2001of 25 July 2001determining the extent to which the applications for import licences submitted in July 2001 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 1374/98 can be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1670/2000(2),Having regard to Commission Regulation (EC) No 1374/98 of 29 June 1998 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products(3), as last amended by Regulation (EC) No 594/2001(4), and in particular Article 14(4) thereof,Whereas:Applications lodged for the products referred to in Annexes II and III to Regulation (EC) No 1374/98 concern quantities greater than those available; therefore, the allocation factors should be fixed for the quantities applied for,HAS ADOPTED THIS REGULATION:Article 11. Import licences applied for for products falling within the order numbers in Annex II to Regulation (EC) No 1374/98 listed in Annex I to this Regulation lodged pursuant to Regulation (EC) No 1374/98 for the period 1 July to 31 December 2001, shall be awarded in accordance with the allocation factors indicated.2. Import licences applied for for products falling within the order numbers in Annex III B to Regulation (EC) No 1374/98 listed in Annex II to this Regulation lodged pursuant to Regulation (EC) No 1374/98 for the period 1 July to 31 December 2001, shall be awarded in accordance with the allocation factors indicated.3. Import licences applied for for products falling within the order numbers in Annex III C to Regulation (EC) No 1374/98 listed in Annex III to this Regulation lodged pursuant to Regulation (EC) No 1374/98 for the period 1 July to 31 December 2001, shall be awarded in accordance with the allocation factors indicated.Article 2This Regulation shall enter into force on 26 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 193, 29.7.2000, p. 10.(3) OJ L 185, 30.6.1998, p. 21.(4) OJ L 88, 28.3.2001, p. 7.ANNEX I>TABLE>ANNEX II>TABLE>ANNEX III>TABLE>